Wright, J.,
dissenting. R.C. 2937.29, which makes failing to appear a criminal offense, and R.C. 2937.99, which sets forth the penalty for failing to appear, were both enacted in Am.Sub.H.B. No. 47 in 1965. 131 Ohio Laws 677. At the time these two provisions were added to the Revised Code, former R.C. 5145.01 required courts to make sentences “general and not fixed or limited in their duration,” 129 Ohio Laws 1194, which means that from the outset it was indisputable that a violation of R.C. 2937.29 carried an indefinite sentence.
Because the original meaning of R.C. 2937.99 is clear, there is simply no need to resort to analogous provisions of the Revised Code to determine its present meaning. Instead, we need only determine whether the General Assembly has amended the Revised Code since 1965 sufficient to warrant a change in the meaning of R.C. 2937.99, ie., sufficient to conclude that the statute now carries a definite sentence. No such amendments have been enacted.
The statute at issue, R.C. 2937.99, itself certainly has not been amended. The present version is the same as the original enactment. Other penalty and sentencing provisions of the Revised Code have been amended since 1965 — some substantially — but none of the amendments have affected R.C. 2937.99. For example, R.C. Title 29, overhauled in 1973, as the majority correctly points out, left R.C. 2937.99 “untouched.” R.C. 5145.01 was amended in 1983 to give courts the option of making sentences “either indefinite or definite in their duration,” 140 Ohio Laws, Part I, 612-613, but this option does not require the conclusion that R.C. 2937.99 now carries a definite sentence. In other words, the type of sentence imposed under R.C. 2937.99 does not have to flip from indefinite to definite merely because the option of doing so is now available. An indefinite sentence can still be imposed.
*560In short, I do not believe the General Assembly’s inaction with regard to R.C. 2937.99 combined with its action with regard to analogous provisions of the Revised Code means that R.C. 2937.99 now carries a definite sentence. Instead, the General Assembly’s inaction has simply left the meaning of R.C. 2937.99 undisturbed. To hold otherwise means that we are, in effect, picking up the process of revising the sentencing provisions of the Revised Code where we assume the General Assembly inadvertently left off.
For the foregoing reasons, I would reverse the court of appeals and hold that R.C. 2937.99 requires a court to impose an indefinite sentence of one to five years. Accordingly, I respectfully dissent.